Title: From Thomas Jefferson to Albert Gallatin, 24 January 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            Jan. 24. 1803.
          
          If we can do any thing ourselves in the case of the  from the Missisipi, let us do it. but if any thing has to be done by Congress I think the merchants had better be left to get it brought forward in their own way, and leave us free to modify. it is a question of some nicety whether in the seasons when exportations are strong, we might moor a  in the river opposite or near N. Orleans, and keep a Custom house deputy on board it to clear vessels.
        